Title: [Diary entry: 28 January 1789]
From: Washington, George
To: 

Wednesday 28th. Thermometer at 35 in the Morning—34 at Noon and 32 at Night. Wind at No. Et. Raw & cold. About Noon it began to Snow & continued to do so fast for about half an hour, but it soon disappeared—and in the Night rained hard again. Rid to the Plantations at the Ferry Frenchs & to those at Dogue run and Muddy hole. Renewed the Plowing in the two first—in field No. 4 at the Ferry—& finished breaking up field No. 5 at Muddy hole & began abt. Noon to plow No. 4 for Buck Wheat at the same place. Major Washington set out for Berkley to see his father who had informed him of the low state of health in which he was.